Citation Nr: 0335859	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for lymphoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection for 
lymphoma.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The claims folder contains records from Kaiser Permanente 
dated in March 1999, which show that the veteran was 
diagnosed with follicular center cell lymphoma.  An October 
2001 letter from the veteran's physician includes the 
observation that it is not unreasonable to consider exposure 
to substances as a possible etiology or trigger for the 
veteran's present malignancy.  Included in the letter is the 
veteran's history of handling chemicals and ammunitions while 
on active duty at the Yokohama Depot.  

The veteran has asserted that as part of his duties at the 
Yokohama Depot he was required to clean up various spilled 
substances.  His DD 214 notes his duty assignments included 
"Sig Sup Cen 8084th."  The veteran has also submitted a 
statement from JCA who served with him at the depot in Japan.  
In a March 2002 letter, he indicated that he and the veteran 
handled every type of material and liquid needed by the Army 
and that, if they were exposed to a substance through an 
accident, to include if something spilled, they were not 
informed what the material or liquid was.  The National 
Personnel Records Center (NPRC) has responded to requests 
from the RO for records and indicated the veteran has "fire 
related" service.  No service medical records are available 
and efforts to reconstruct them were unsuccessful.  No 
Surgeon General records were found.  

A document entitled History of the U.S. Army Depot Command in 
Japan includes a reference to an Army Engineer Depot at 
Yokohama, which was expanded in the late 1940's.  

On several occasions the RO sent letters to the veteran 
asking him to identify the substances he claims he was 
exposed to in service.  The veteran has repeatedly responded 
that he is unable to provide that information as he was never 
told the nature of the materials he was handling.  

The RO did not afford the veteran a VA examination to obtain 
an opinion as to whether it is at least as likely as not that 
the veteran's lymphoma is related to exposure to toxic 
substances in service.  The regulations provide that a 
medical examination or medical opinion be obtained when there 
is competent lay evidence of a current diagnosed disability, 
evidence establishes that an event occurred in service and 
the evidence indicates that the claimed disability may be 
associated with the event in service.  38 C.F.R. § 3.159 
(2003).  In this case lymphoma has been diagnosed, the 
veteran has established through his lay statements and a 
buddy statements that he served at the Depot in Yokohama and 
his duties included cleaning up spilled substances.  He has 
presented an opinion by his physician that his lymphoma may 
be related to exposure to toxic substances in service.  In 
view of the foregoing, it is the Board's judgment that there 
is a duty to provide the veteran with an examination and 
medical opinion addressing the contended causal relationship.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345  
F. 3d 1334 (Fed. Cir. 2003).  The RO should take any 
necessary to reconcile adjudication of this case with the 
holding of the Federal Circuit in Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

Therefore the claim is remanded for the following :

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have evaluated 
or treated him for residuals of in-
service exposure to toxic chemicals or 
lymphoma since his separation from the 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
oncology examination to determine whether 
there is any relationship between the 
veteran's claimed exposure to toxic 
substances in service and the development 
of lymphoma.  The claims folder should be 
made available to the examiner for review 
before the examination.  After reviewing 
the record and interviewing the veteran 
as to his exposure to toxic substances in 
service the VA examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's lymphoma is related to his 
exposure to toxic substances while on 
active duty.  If the information 
available is inadequate to form a basis 
for an opinion the physician is asked to 
so indicate.  

3.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The RO should also take any 
necessary measure to reconcile 
adjudication of this case with the 
holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for lymphoma.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




